/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 10/01/21. 
•	Claims 1, 9, 16-19, and 20-23 are amended
•	Claim 8 is cancelled
•	No claims are added
•	Claims 1-7 and 9-23 are pending

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1-7 and 9-23 are allowed.
In independent claims 1 and 16, there seems to be a typo in the formula added by applicants in the most recent amendments:
“
    PNG
    media_image1.png
    19
    179
    media_image1.png
    Greyscale
”


Claim 1:
1. (Currently Amended) A computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities, the system comprising: a computing device having a processor in electrical communication with a memory, the memory adapted to store data and instructions for executing by the processor; a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data, a set of nodes, and a set of edges; wherein each node represents a company and comprises a set of attributes related to the company, the set of attributes including two or more of: business sector, credit risk score, risk score, company name, and closeness centrality score; wherein each edge represents a directed supply relationship pointing from a supplier to a customer and directly relates items stored in the graph database; wherein the supply relations data is at least in part derived from a set of source data in electronic form and representing textual content comprising potential relation and risk phrases and/or numeric data; a set of application programming interfaces (APIs), each API in the set of APIs adapted to execute an associated algorithm having a set of input parameters on the graph database and return a structured file of a type associated with the API, the structured file comprising a header and a set of block types adapted to store a set of results of the execution of the 
C(x) = (N-1)/Ey d(y,x)
wherein here a given node(x) represents company x and the closeness centrality score C(x) for company x represents a measure of node(x)' s centrality in a graph G as the sum of the length of the shortest paths between the node(x) and all other nodes in the graph, with N being the total node count and d(x,y) being the distance between nodes x and y.
Claim 16:
A method for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities, the method comprising: storing data and executable instructions in a memory of a computing device having a processor in electrical communication with the memory for accessing and executing the stored data and instructions; storing in a graph database accessible by the computing device a set of graph structures and a first data set comprising supply relations data, a set of nodes, and a set of edges; receiving, by the computing device, a semantic query for execution; accessing and executing, by the computing device, the set of graph structures and processing the received semantic query using the set of graph structures; wherein each node represents a company and comprises a set of attributes related to the company, the set of attributes including two or more of: business sector, credit risk score, risk score, company name, and closeness centrality score; wherein each edge represents a directed supply relationship pointing from a supplier to a customer and directly relates items stored in the graph database; wherein the supply relations data is at least in part derived from a set of source data in electronic form and representing textual content comprising potential relation and risk phrases and/or numeric data; executing a set of application programming interfaces (APIs), each API in the set of APIs having an associated algorithm and set of input parameters on the graph database, and returning a structured file of a type associated with a given API, the structured file comprising a header and a set of block types adapted to store a set of results of the execution of the associated algorithm on the graph database; accessing, via the set of APIs using at least one graph query language comprising a set of callable commands, the first data set data from the graph database as provided by the set of APIs in the structured file, generating a set of scores related to the first data set, and storing the set of scores in the graph database, wherein the set of scores is generated using both direct and transitive risk propagation along a plurality of nodes; and accessing the first data set and the set of scores stored in the graph database and generating for presentation at a remote user computing device a directed graph comprising a plurality of interconnected nodes and edges representing a network of supply chain related entities; wherein the closeness centrality score C for each node is determined by using the following equation:
C(x) = (N-1)/Ey d(y,x)
wherein here a given node(x) represents company x and the closeness centrality score C(x) for company x represents a measure of node(x)' s centrality in a graph G as the sum of the length of the shortest paths between the node(x) and all other nodes in the graph, with N being the total node count and d(x,y) being the distance between nodes x and y.

The following is an examiner’s statement of reasons for allowance:

Claim Rejections - 35 USC § 101 - Withdrawn
In the most recent filings, independent claims 1 and 16, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
“A computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities, the system comprising: a computing device having a processor in electrical communication with a memory, the memory adapted to store data and instructions for executing by the processor; a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data, a set of nodes, and a set of edges; wherein each node represents a company and comprises a set of attributes related to the company, the set of attributes including two or more of: business sector, credit risk score, risk score, company name, and closeness centrality score; wherein each edge represents a directed supply relationship pointing from a supplier to a customer and directly relates items stored in the graph database; wherein the supply relations data is at least in part derived from a set of source data in electronic form and representing textual content comprising potential relation and risk phrases and/or numeric data; a set of application programming interfaces (APIs), each API in the set of APIs adapted to execute an associated algorithm having a set of input parameters on the graph database and return a structured file of a type associated with the API, the structured file comprising a header and a set of block types adapted to store a set of results of the execution of the associated algorithm on the graph database; a risk scoring module adapted to access, via the set of APIs using at least one graph query language comprising a set of callable commands, the first data set data from the graph database as provided by the set of APIs in the structured file, generate a set of scores related to the first data set, and store the set of scores in the graph database, wherein the risk scoring module generates the set of scores using both direct and transitive risk propagation along a plurality of nodes; and a supply graph generator adapted to access the first data set and the set of scores stored in the graph database and generate for presentation at a remote user computing device a directed graph comprising a plurality of interconnected nodes and edges representing a network of supply chain related entities, wherein the closeness centrality score C for each node is determined by using the following equation:
C(x) = (N-1)/Ey d(y,x)
wherein here a given node(x) represents company x and the closeness centrality score C(x) for company x represents a measure of node(x)' s centrality in a graph G as the sum of the length of the shortest paths between the node(x) and all other nodes in the graph, with N being the total node count and d(x,y) being the distance between nodes x and y.” 
Please see the Remarks dated 10/12/20, especially on pages 6-11 from applicants why the 101 rejection is overcome are persuasive.
The above limitations in independent claims 1-7 and 9-23 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/ legaI interactions, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103 - Withdrawn
	The following is an examiner's statement for allowance:
None of the references cited - Siig; Ole et al. (US 2014/0058775), further in view of Martin; Dana Burrows et al. (US 2016/0048788) and Gneiser et al. ((NPL reference attached) Pub. Date: November 23, 2010, Title: Valuation of online social networks taking into account users’ interconnectedness, Published by: Springer-Verlag. Inf Syst E-Bus Manage (2012) 10:61–84), Schultz; Craig A. et al. (US 2015/0381649), Elad; Joseph B. et al. (US 2008/0281915) show, for instance, independent claims 1 and 16. See claim 1 below:
“A computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities, the system comprising: a computing device having a processor in electrical communication with a memory, the memory adapted to store data and instructions for executing by the processor; a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data, a set of nodes, and a set of edges; wherein each node represents a company and comprises a set of attributes related to the company, the set of attributes including two or more of: business sector, credit risk score, risk score, company name, and closeness centrality score; wherein each edge represents a directed supply relationship pointing from a supplier to a customer and directly relates items stored in the graph database; wherein the supply relations data is at least in part derived from a set of source data in electronic form and representing textual content comprising potential relation and risk phrases and/or numeric data; a set of application programming interfaces (APIs), each API in the set of APIs adapted to execute an associated algorithm having a set of input parameters on the graph database and return a structured file of a type associated with the API, the structured file comprising a header and a set of block types adapted to store a set of results of the execution of the associated algorithm on the graph database; a risk scoring module adapted to access, via the set of APIs using at least one graph query language comprising a set of callable commands, the first data set data from the graph database as provided by the set of APIs in the structured file, generate a set of scores related to the first data set, and store the set of scores in the graph database, wherein the risk scoring module generates the set of scores using both direct and transitive risk propagation along a plurality of nodes; and a supply graph generator adapted to access the first data set and the set of scores stored in the graph database and generate for presentation at a remote user computing device a directed graph comprising a plurality of interconnected nodes and edges representing a network of supply chain related entities, wherein the closeness centrality score C for each node is determined by using the following equation:
C(x) = (N-1)/Ey d(y,x)
wherein here a given node(x) represents company x and the closeness centrality score C(x) for company x represents a measure of node(x)' s centrality in a graph G as the sum of the length of the shortest paths between the node(x) and all other nodes in the graph, with N being the total node count and d(x,y) being the distance between nodes x and y.” 
Please see the Remarks dated 10/01/21, especially on pages 10-11 from applicants why the 103 rejection is overcome are persuasive.
Even though, Reference Siig shows in [0011]: supply chain graphs, Siig shows supply chain graphs ([0011], [0031], [0044], [0049], [0051]-[0052], [0066]-[0069], claims 16 and 44). FIG. 30 and [0051]: shows a graph that has nodes and edges, Fig. 30 and [0051]: shows a graph that has nodes and edges, business sector ([0034]: shows company attributes including current and historical market prices, [0043]: company reports, [0048]: company news, [0049]: company products, [0053]: company raw material demand and supply), credit risk score, risk score ([0050]: risk scores, [0066]: risk scoring), company name (Fig. 8, 9 “Name” column in both figures), Siig shows in [0014]: forecasting based on relationship importance, [0020]: forecasting based on set of information and it’s relationships, [0034]-[0043], [0045], [0052]-[0058], [0064]-[0070]. [0014]: forecasting based on relationship importance, [0020]: forecasting based on set of information and it’s relationships, [0034]-[0043]: news and other data, [0045], [0052]-[0058], [0064]-[0070]. Siig shows in Fig. 30 and [0051]: shows a graph that has nodes and edges. However, the reference does not show the above claim limitations.
Reference Martin shows “a graph database ([0089]-[0090]: shows a graph database, [0138]: graph database, [0162], [0175]-[0177], [0194], [0206]) using graph structures for semantic queries and accessible by the computing device ([0049]: semantic database design, [0050], [0132]-[0138]: querying DBMS, [0119]-[0122], [0144]-[0157]: searching) and having stored therein a first data set comprising supply relations data ([0135]: the data in the logistics chain performance; and the “tiers” of suppliers, [0136]: potential financial impact on all or part of the supply and/or logistics chain, and a number of supply and/or logistics chain sites affected, [0137]: shows relational data), a set of nodes ([0034], [0101], [0116) and a set of edges (FIG. 18, and line #1828 would be an “edge” between nodes, also see [0164], Figs. 4 and 17)”. Martin shows “closeness centrality” in [0116]: where shipping or freight services are related to business sector. [0162]: FIGS. 15A-C and 16A-B, is a tree-type structure with nodes and node connecting branches. Each node represents an object or item, including without limitation a tier 1-4 enterprise, tier 1-4 enterprise site, part, component, product, person, shipment enterprise or freight carrier, shipment, customer, route, "BOM" for requirement or specification of bill of materials, "Event" for an event associated with an event card 504, "SCE" for a supply chain event, "CSMP" for certified supply chain management professional, BSI. Martin shows inputs and input parameters in [0047], [0222]-[0223] and graph in [0049], [0089]-[0090]: graph database analyzer and graph database generator, [0162]: graph data structures. [0177]: shows input from the graph database analyzer. Martin also shows an API as is recited in [0133]. Martin shows ranking of the scores and as such shows “wherein the risk scoring module generates the set of scores using both direct and transitive risk propagation along a plurality of nodes” ([0021]). However, the reference does not show the above claim limitations.
Reference Gneiser shows “closeness centrality score” see at least on page 72-73, Fig. 3, 4.2.2-4.2.3, “Betweeness Centrality”, “Closeness Centrality”, and interconnectedness score. See Gneiser at least on page 72-73, Fig. 3, 4.2.2-4.2.3, “Betweeness Centrality”, “Closeness Centrality”, and interconnectedness score. Further, the formula/equation shown above is shown on page 73, under 4.3: where the algorithm used to rank importance is shown. As such, Gneiser shows “a set of importance scores” at least on page 73, under 4.3. However, the reference does not show the above claim limitations.
Reference Schultz shows “cyclic or acyclic graph” ([0165]). However, the reference does not show the above claim limitations.
Reference Elad shows “RDF” at least in [0174]. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
NPL Reference:
NPL Reference:
Bruyckere, Valerie et al. Systemic risk rankings and network centrality in the European banking sector. European Central Bank. Eurosystem. No. 1848. Published: September 2015.
This reference discloses methodology to calculate the Systemic Risk Ranking of financial institutions in the European banking sector using publicly available information. The model makes use of the network structure of financial institutions by including the stock return series of all listed banks in the financial system. However, the reference does not show the above claim limitations.
	Bordera; Jose et al. Estimation of privacy risk through centrality metrics. Future Generation Computer Systems 82. Published: December 2017. https://www.researchgate.net/publication/322089202_Estimation_of_privacy_risk_through_centrality_metrics
This reference is concerned with a Privacy Risk Score (PRS) that: (1) estimates the reachability of an user's sharing action based on the distance between the user and the potential audience; (2) is described in levels to adjust to the risk perception of individuals; (3) does not require the explicit interaction of individuals since it considers information flows; and (4) can be approximated by centrality metrics for scenarios where there is no access to data about information flows. However, the reference does not show the above claim limitations.
Foreign Reference:
Reference (WO 2017131745 A1) Parate et al. shows in [0024]: vertices in navigation graph "G" with a betweenness centrality metric or a closeness centrality metric that exceed a threshold may be determined to be navigation hubs. In one example, a joint score for a vertex combining the betweenness centrality metric and the closeness centrality metric may be calculated, e.g., CB(V) + Cc(v). Accordingly, in one example if the joint score of a vertex exceeds a threshold, the vertex may be determined to be a navigation hub. Returning to the example navigation graph 100 of FIG. 1, it may be determined that "Main Activity" and "Menu" vertices 1 10 are the navigation hubs. However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1 and 16, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
NPL Reference:
Bruyckere, Valerie et al. Systemic risk rankings and network centrality in the European banking sector. European Central Bank. Eurosystem. No. 1848. Published: September 2015.
	Bordera; Jose et al. Estimation of privacy risk through centrality metrics. Future Generation Computer Systems 82. Published: December 2017. https://www.researchgate.net/publication/322089202_Estimation_of_privacy_risk_through_centrality_metrics
	Foreign Reference:
	Reference (WO 2017131745 A1) Parate et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/N.P/           Examiner, Art Unit 3624